Case 3:19-cv-11915-AET-DEA Document9 Filed 08/05/19 Page 1 of 2 PagelD: 146

Fox Rothschild ur

ATTORNEYS AT LAW

49 Market Street

Morristown, NJ 07960

Tel. (973)992.4800 Fax (973)992.9125
www.foxrothschild.com

Matthew S. Adams
Direct No.: (973) 994-7573
Email Address: MAdams@foxrothschild.com

August 5, 2019
VIA E-COURTS

Honorable Anne E. Thompson, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, New Jersey 08608

Clerk of the Court, William T. Walsh

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, New Jersey 08608

Re: Thomas W. Tramaglini v. Patrolman Jonathan C. Martin, et al.
Civil Action No.: 3:19-cv-11915

Dear Judge Thompson:

We represent plaintiff, Thomas W. Tramaglini, (“Plaintiff”) in connection with the above
referenced matter. We write to respectfully request an adjournment of the Township of Holmdel,
Patrolman Jonathan C. Martin, and Police Chief John Mioduszewski’s (collectively “Defendants”)
Motion to Dismiss the Complaint (“Motion”). We have conferred with counsel for Defendants,
David A. Schwartz, Esq., who again consents to an adjournment.

The Motion is currently returnable on August 19, 2019. The Motion was previously
adjourned pursuant to L.Civ.R. 7.1(d)(2), and by letter with the consent of Mr. Schwartz. The next
available motion date is September 3, 2019. This will adjust the briefing schedule associated with
the referenced Motion such that Plaintiffs Opposition Papers will be due on August 20, 2019, and
Defendants’ Reply Papers will be due on August 27, 2019.

A Pennsylvania Limited Liability Partnership

California Colorado Delaware District of Columbia Florida Georgia Illinois Minnesota
Nevada New Jersey New York North Carolina Pennsylvania South Carolina Texas Washington

100898826
Case 3:19-cv-11915-AET-DEA Document9 Filed 08/05/19 Page 2 of 2 PagelD: 147

Fox Rothschild te

ATTORNEYS AT LAW

Honorable Anne E. Thompson, U.S.D.J.
August 5, 2019
Page 2

If Your Honor needs any additional information, please have Chambers contact the
undersigned directly. We thank the Court for its attention to this matter.

Respectfully submitted,

Matthew S. Adams

100898826
